
	
		III
		109th CONGRESS
		2d Session
		S. RES. 538
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of Rockefeller v. Bingaman, et al.
	
	
		Whereas, in the case of Rockefeller v. Bingaman, et al.,
			 Case No. 06–CV–0198 (D.N.M.), pending in the United States District Court for
			 the District of New Mexico, the plaintiff has named as defendants Senator Jeff
			 Bingaman and the United States Senate; and
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(1), the Senate
			 may direct its counsel to defend the Senate and Members, officers, and
			 employees of the Senate in civil actions relating to their official
			 responsibilities: Now, therefore, be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent Senator Jeff Bingaman and the United States Senate in
			 the case of Rockefeller v. Bingaman, et al.
		
